Per Curiam.

Appellant questions the adoption of the referee’s report by the court of appeals inasmuch as the report preceded the actual furnishing of the public record sought herein. Additionally, appellant points to a number of procedural defects at the referee’s level. The questions raised are moot because appellant has been furnished with the public record he is seeking.
For the foregoing reasons, the judgment of the court of appeals granting summary judgment to the appellee, thus denying mandamus relief, is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Wright and H. Brown, JJ., concur.
Douglas, J., concurs in judgment only.